DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8-11, 16, 17, 19, 21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 12-14, 18 and 21 of U.S. Patent No. 9,429,344 in view of Cheng (US 2015/0033762). 
In regard to instant claim 1, note that claim(s) 1 and/or 12 of the ’344 patent teach all limitations recited but for “a first” and “second set of insulation regions.” However, Cheng teaches that it is routine to provide a first and second set of insulation regions (720, 740) separating first a second rows of capacitors (710, 730), respectively, for the purpose of improving refrigeration efficiency. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to provide first and second set of insulation regions as claimed to the system of the ’344 patent for the purpose of improving system efficiency.

wherein the support layer is a structural support layer (see ¶ 72); and
the structural support layer comprises:
a first support structure (top 910);
a second support structure (bottom 910); and
a lubricant disposed between the first support structure and the second support structure (see ¶ 72).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to provide the support layer of Cheng to the capacitors of the ’344 patent in order to reduce friction.
In regard to instant claim 8, the ’344 patent does not explicitly teach that the capacitors of the first row and the second row of electrocaloric capacitors are one or more of multilayer chip capacitors or collections of multilayer chip capacitors. However, official notice is taken that it is conventional to provide cooling by employing one or more of multilayer chip capacitors or collections of multilayer chip capacitors. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to employ one or more of multilayer chip capacitors or collections of multilayer chip capacitors as the capacitors of Cheng in order to increase the efficiency of the system.
In regard to instant claim 9, see claim 13 of the ’344 patent.
In regard to instant claim 10, see claim 14 of the ’344 patent.
In regard to instant claim 11, see claim 18 of the ’344 patent.

In regard to instant claims 17 and 19, see the rejection of claims 2 and 5-7 above.
In regard to instant claim 21, claim 21 of the ’344 patent teach all limitations recited but for “first” and “second insulation regions.”  However, Cheng teaches that it is routine to provide a first and second set of insulation regions (720, 740) separating first a second rows of capacitors (710, 730), respectively, for the purpose of improving refrigeration efficiency. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to provide first and second set of insulation regions as claimed to the system of the ’344 patent for the purpose of improving system efficiency.
In regard to instant claim 23, see the rejection of claim 21 (note that shifting must occur “intermittently or continuously” because there is no other possible manner of providing shifting).
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8-17, 19, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 1, the recitation, “structural support” is indefinite inasmuch as the term requires anything other than a structure that lends support to the rows or layers of the capacitors.  The allegations of the applicant (page 9, remarks 6/24/521) are allegations that the supports of the prior are not sufficiently supportive.  However, these same allegations demonstrate an indefinite interpretation of the claims wherein the recited support somehow, for some unknown reason, requires a particular thickness or a particular strength.  
There is no support for the claimed supports to be interpreted as requiring any particular strength or thickness or other material property.  The interpretation provided by the examiner is considered to be the broadest reasonable interpretation - “as an element that lend support and is a part of the whole”.
The recitation, “apply a first electric to the first row” fails to recite a first electric field and is unclear.
In regard to claim 16, the recitation, “wherein the proximity enables” is indefinite as there is no previously recited proximity and no way to discern the degree of proximity required.
In regard to claim 19, the recitation, “a first structural support structure proximate the first layer” and “a second structural support structure proximate the second layer” is indefinite since it is not clear how close the structure must be to the layer to be 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No recitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cheng (US 2015/0033762).

a first row of electrocaloric capacitors (710), the capacitors of the first row of electrocaloric capacitors separated by a first set of insulation regions (720); and
a second row of electrocaloric capacitors (730), the capacitors of the second row of electrocaloric capacitors separated by a second set of insulation regions (740); and
a structural support (interpreted as an element that lend support and is a part of the whole) (910 - Fig. 9a, para. 72) configured to provide mechanical support (interpreted as physical support, see that the rows are physically contacting and supporting the rows) for the first row (710) and the second row (730) of the electrcaloric capacitors, the structural support (910) disposed between the first row (710) and the second row (730); and
a voltage source (see source of  “applied electric field” - para. 4; also see para. - 11, 44 - “an electrical power supply”) configured to apply a first electric field to the first row of electrocaloric capacitors (710) and a second electric field to the second row of electrocaloric capacitors (730) (para. 12, 44, 46 - see clearly the first and second EC rings are able to have electric fields applied to them), and
wherein the first and second electric fields are capable of being applied complementarily such that when the first and second electric fields are applied to their respective electrocaloric capacitors a temperature of the first row of electrocaloric capacitors (710) rises in accordance with a rising first electric field and a temperature of the second row of electrocaloric capacitors (730) decreases in accordance with a decreasing second electric field or the temperature of the first row of electrocaloric 
In regard to claim 6, Cheng teaches the structural support layer comprises:
a first support structure (top 910);
a second support structure (bottom 910); and
a lubricant disposed between the first support structure and the second support structure (see ¶ 72).
In regard to claim 8, Cheng teaches that the capacitors of the first row and the second row of electrocaloric capacitors are collections of multi-layer chip capacitors (see collection of multi-layer capacitors - figure 10).
In regard to claim 9, Cheng teaches one or both of the first row and second row of electrocaloric capacitors are shifted intermittently or continuously relative to one another in correspondence with the raising and lowering of the first and second electric fields (see, e.g., ¶ 55).
In regard to claim 10, Cheng teaches one of the first or second rows of electrocaloric capacitors is thermally coupled to a heat source and one of the first or second rows of electrocaloric capacitors is thermally coupled to a heat sink (necessarily so, in order to provide cooling).
In regard to claim 11, Cheng teaches a plurality of first and second electrocaloric capacitor layers stacked in an alternating pair configuration, each alternating pair configuration comprising a first electrocaloric capacitor layer and a second electrocaloric 
In regard to claim 12, Cheng teaches an actuator (800/810) configured to shift the first electrocaloric capacitor layer and the second electrocapacitor layer in the alternating pair configuration relative to one another (para. 55, 77, 78).
In regard to claim 13, Cheng teaches the actuator is configured to synchronously shift the first and second rows of the electrocaloric layers relative to one another (see, e.g., ¶ 55).
In regard to claim 14, Cheng teaches the actuator is configured to shift the electrocaloric capacitor layers in the alternating pair configuration intermittently or continuously in correspondence with the raising and lowering of the first and second electric fields (see, e.g., ¶ 55).
In regard to claim 15, Cheng teaches the actuator is configured to shift the like electrocaloric capacitor layers in the alternating pair configuration according to a linear or rotational motion (see 800/810).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 19, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20150033762) in view of Schwatz (US 2015/0362225).	

a first layer of electrocaloric capacitors (710), the capacitors of the first layer of electrocaloric capacitors (710) separated by a first insulation region (720); 
a second layer of electrocaloric capacitors (730), the capacitors of the second layer of electrocaloric capacitors (730) separated by a second insulation region (740); wherein the layers have heat transfer between them, and 
an actuator (800/810) configured to shift the first layer (710) relative to the second layer (730); 
a voltage source (see source of  “applied electric field” - para. 4; also see para. - 11, 44 - “an electrical power supply”) configured to apply a first electric field to the first layer of electrocaloric capacitors (710) and a second electric field to the second layer of electrocaloric capacitors (730) (para. 12, 44, 46, 53 - see clearly the first and second EC rings are able to have electric fields applied to them), and
wherein the first and second electric fields are complementary such that when the first and second electric fields are applied their respective electrocaloric capacitors a temperature of the first layer of the electrocaloric capacitors (710) rises in accordance with a rising first electric field and a temperature of the second layer of the electrocaloric capacitors (730) decreases in accordance with a decreasing second electric field or the temperature of the first layer of the electrocaloric capacitors (710) decreases in accordance with a decreasing first electric field and the temperature of the second layer of the electrocaloric capacitors (730) increases in accordance with a rising second electric field, and wherein the actuator (800/810) is configured to shift the first layer of electrocaloric capacitors relative to the second layer of electrocaloric capacitors in 
Cheng does not explicitly teach that the actuator shifts the first layer relative to the second layer according to a linear reciprocal motion.  However, employing linear reciprocal motion is old and well known as taught by Schwartz (para. 6, 28 - “linear reciprocal motion”).  Further, it is well known that refrigeration is provided in a wide variety of geometrical scenarios.  Further, Schwartz explicitly suggests that providing motion to electrocaloric units in a linear reciprocating manner is an obvious alternative to rotational motion (para. 28).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Cheng to move the first and second layers in linear reciprocal motion to obtain the desired relative motion in situations and geometries not suited for rotation and to provide a repeating motion that permits repetition of the heat pump cycle and as Schwartz explicitly suggests that linear reciprocating mtion is an obvious alternative to rotational motion (para. 28).   
In regard to claim 17, Cheng teaches a support layer (910, para. 72, Fig. 9a) between the first layer (710) and the second layer (730).
In regard to claim 19, Cheng teaches the structural support layer comprises: a first support structure (top 910) proximate (see top 910 is at least adjacent 710) the first layer of electrocaloric capacitors (710); a second support structure (bottom 910) proximate (see bottom 910 is at least adjacent 730) the second layer of electrocaloric capacitors (730); and a lubricant disposed between the first support structure and the second support structure (see ¶ 72).

In regard to claim 21, Cheng teaches method of cooling comprising:
moving a second layer of electrocaloric (730) capacitors a first direction relative to a first layer of electrocaloric capacitors (710), the capacitors of the first layer of electrocaloric capacitors (710) separated by a first insulation region (720) and the capacitors of the second layer of electrocaloric capacitors (730) separated by a second insulation region (740) (see ¶ 55);
increasing an electric field on the first layer of electrocaloric capacitors (710) while lowering an electric field on the second layer of electrocaloric capacitors (730) whereby heat is transferred from the first layer of electrocaloric capacitors to the second layer of electrocaloric capacitors (id.);
moving the second layer of electrocaloric capacitors (730) in a direction opposite the first direction relative to the first layer of electrocaloric capacitors (710) (see ¶ 56); and
increasing the electric field on the second layer of electrocaloric capacitors (730) while lowering an electric field on the first layer of electrocaloric capacitors (710) whereby heat is transferred from the second layer of electrocaloric capacitors (730) to the first layer of electrocaloric capacitors (710) (see ¶¶ 56-57).
Cheng does not appear to explicitly teach that the actuator shifts the first layer relative to the second layer according to a linear reciprocal motion.  
Cheng does not explicitly teach that the actuator shifts the first layer relative to the second layer according to a linear reciprocal motion.  However, employing linear reciprocal motion is old and well known as taught by Schwartz (para. 6, 28 - “linear reciprocal motion”).  Further, it is well known that refrigeration is provided in a wide variety of geometrical scenarios.  Further, Schwartz explicitly suggests that providing motion to electrocaloric units in a linear reciprocating manner is an obvious alternative to rotational motion (para. 28).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Cheng to move the first and second layers in linear reciprocal motion to obtain the desired relative motion in situations and geometries not suited for rotation and to provide a repeating motion that permits repetition of the heat pump cycle and as Schwartz explicitly suggests that linear reciprocating mtion is an obvious alternative to rotational motion (para. 28).   
In regard to claim 23, Cheng, as modified, teaches shifting one or both of the first layer (710) and the second layer (730) intermittently or continuously relative to one another in correspondence with the raising and lowering of the first and second electric fields (see ¶¶ 55-57).
Response to Arguments
Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive.
	Applicant's argument (page 9) is an allegation that the structural support layer of Cheng is “not the same as a structural support as claimed”.
	In response, the allegation is entirely without merit and amounts to general allegation that the claims are “not the same” without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Applicant's argument (page 9) is an allegation that the structural support layer is thin.  In response, the allegation demonstrates nothing in error with the position of the rejection.  Thin relative to what?  Where do the claims require the layer to be “fat” or where do the claims require the layer to not be thin?  The allegation is unpersuasive.
	Applicant's argument (page 10) is an allegation that the obviousness rejection is conclusory.  In response, the allegation is unpersuasive and does not respond to the rationale of the rejection.
Conclusion
Applicant's amendment necessitated any of the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
September 1, 2021